Title: Abigail Adams to Charles Adams, 16 February 1786
From: Adams, Abigail
To: Adams, Charles


     
      Dear Charles
      
       ca. 16 February 1786
       
      
     
     Your Letters of october 23 and your last by capt Lyde gave me great pleasure, and the account your uncle Aunt and other Friends give me of your conduct and behaviour makes me very happy. A perceverence in the same steady course will continue to you the regard and Esteem of every worthy character and what is of infinate more importance your own peace of mind and the Approbation of your Maker. I am very glad you have engaged in the reading of History. You recollect I dare Say how often I have recommended to you an acquaintance with the most important events both of ancient and modern times. You have begun properly by attending to that of your own Country first. It would not be amiss if you was to read Hubbards history of the Indian Wars and Neals history of America Massa. Those with Hutchinsons will give you a just Idea of the first Settlement of America and the dangers perils and hardships which our Ancestors encounterd in order to establish civil and Religious Liberty. As there was no settlement on any part of the continent Northward of Maryland except in Massachusets for more than fifty years after the landing of our ancesters at Plimouth. That state may be considerd as the parent of all the other new England states, altho the first setlers fled to obtain liberty of conscience. They appear to have carried with them much superstition and bigotary, which may be attributed in some measure to the Spirit of the times in which they lived and the percecution they had sufferd, which always tends to narrow the mind and to make it more tenacious of its principals. At the same time they possessd that zeal for religion and that Strickt Piety together with the principals of civil Liberty which enabled them to brave every hardship and to build them up as a people, and laid the foundation for that Noble Structure which the present generation have founded, and which Ranks us as an Nation and which if we depart not from the first principals of our ancestors will in a course of years render us the admiration of future ages. Tho as individuals each may think himself too unimportant to effect so desirable an event, yet every one is accountable for his conduct and none so insignificient as not to have some influence. Ever keep in mind my Dear Son that virtue is the dignity of Humane nature. As you peruse history, remark the characters their views persuits, and the concequence of thir actions. See what an influence justice honour integrity and Reverence for the deity had upon the Nations and kingdoms when ever they predominated either in the Rulars or the people. Behold the Havock and devastation of Rapine cruelty Luxery avarice and ambition; there is an other course of reading which I would recommend to your attention. I mean moral Philosophy. There are a number of valuable Books upon this subject, Grove Butler Smith. Dr Watts upon the improvement of the Mind is particularly calculated to assist a Young Studient. This Book I advise you to an immediate attention to. I think you must find them all in the library.
     By the time this reaches you your Brother will also become a student at Colledge. He will advise you with judgment. I hope you will preserve the Strickest Friendship for each other. If you can get time to pay Some attention to your handwriting it will be an advantage to you. This part of Your Education has been too much neglected in your Perigrinations oweing to Your commencing traveller too Young.
     I am very happy to find that you have a studious youth for your companion. The enlargment of knowledge should be the constant view and design of every studient, reflection and observation must form the judgment. We must compare past event with the present in order to form a just estimate of Truth never taking any thing merely from the opinion of others, but weigh and judge for ourselves.
     Your sister will write to you I suppose. She is well and so is your Pappa. Your uncles and Aunts are so kind to you that they releive me from any apprehension of Your being any ways neglected. I have sent a peice of Linnen which your Aunt will apply to those of you who stand most in need of it, and I have seald you a Small present in the corner of the Letter. Remember me to Mrs Dana and family and to your cousin Cranch and believe me your most affectionate Mother
     
      A A
     
    